UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 19, 2016 MEDOVEX CORP. (Exact Name of Registrant as Specified in Charter) Nevada 001-36763 46-3312262 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3279 Hardee Avenue Atlanta, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (844) 633-6839 Copies to: Harvey Kesner, Esq. Arthur S. Marcus, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 (212) 930-9700 (212) 930-9725 (fax) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o o o o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d 2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry Into A Material Definitive Agreement On April 19, 2016, MedoveX Corporation (the “Company”) entered into a Unit Purchase Agreement (the “Unit Purchase Agreement”) with selected accredited investors (each an “Investor” and collectively, the “Investors”). Pursuant to the terms of the Unit Purchase Agreement, the Company has the right to sellin a private placement a minimum of $1,000,000 and up to a maximum of $2,000,000 of units (each a “Unit” and collectively, the “Units”).Each Unit has a purchase price of $100,000 and consists of (i) 86,957 shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), at a purchase price of $1.15 per share, and (ii) a warrant to purchase 43,478 shares of Common Stock(each, a “Warrant” and together with the Units, the Common Stock and the Common Stock issuable upon exercise of the Warrants (the “Warrant Shares”)). Each Warrant has an initial exercise price of $1.30 per share, subject to adjustment (the “Exercise Price”), and is initially exercisable six months following the date of issuance for a period of five (5) years from the date of issuance. At the initial closing, the Company issued to the Investors 1,003,248 shares of Common Stock and warrants to purchase 501,624 shares of Common Stock and received gross proceeds of $1,157,034.75.In connection with the initial closing of the offering, the Company paid the placement agent a cash fee of $109,918.30 and will issue five year warrants to purchase up to 150,487 shares to the placement agent with an exercise price of $1.30 per share.In addition, the Company reimbursed the placement agent for its expenses. Pursuant to the Unit Purchase Agreement, the Company also entered into a Registration Rights Agreement with the Investors. The Company will be required to file within 45 days of the termination date of the offering a registration statement registering for resale all shares of Common Stock issued as part of the Units and all of the Warrant Shares.The Unit Purchase Agreement and the Registration RightsAgreement will be filed by the Company in a subsiquent filing made under the Securities Exchange Act of 1934, as amended. The terms of the Warrantare incorporated herein by reference and a form of such agreement is filed as an exhibit hereto and is incorporated herein by reference. Each of the Investors is an “accredited investor” as such term is defined in Rule 501 of Regulation D promulgated under the Securities Act of 1933, as amended (the “Act”), and the securities were sold to it in reliance on the exemption from registration provided by Rule 506 and Section 4(2) of the Act. Item 3.02 Unregistered Sales of Equity Securities. See Item 1.01 above. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Form of Warrant to be issued by MedoveX Corporation to each of the Investors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDOVEX CORPORATION Date: April 25, 2016 By: /s/ Jarrett Gorlin Jarrett Gorlin Chief Executive Officer
